UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2011 Date of Reporting Period: 03/31/2011 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2011 Principal Maturity Yield to Amortized Amount Date Maturity Cost - - COMMERCIAL PAPER 89.69% $ 2,500,000 HSBC Finance Corporation 04/01/2011 0.23 % 2,500,000 100,000 American Honda Finance Corporation 04/04/2011 0.18 % 99,999 1,000,000 Bank of America Corporation 04/04/2011 0.17 % 999,986 1,000,000 Coca-Cola Company (The) 04/04/2011 0.24 % 999,980 475,000 Nordea North America Inc. 04/04/2011 0.28 % 474,989 500,000 Sherwin-Williams Company (The) 04/04/2011 0.22 % 499,991 1,500,000 Sherwin-Williams Company (The) 04/04/2011 0.22 % 1,499,973 725,000 Archer-Daniels-Midland Company 04/05/2011 0.26 % 724,979 1,300,000 Bank of Nova Scotia New York Agency (The) 04/05/2011 0.27 % 1,299,961 250,000 Bank of Nova Scotia New York Agency (The) 04/05/2011 0.20 % 249,994 400,000 BNP Paribas Finance Inc. 04/06/2011 0.27 % 399,985 1,150,000 Prudential Funding, LLC 04/06/2011 0.16 % 1,149,974 250,000 ConocoPhillips Qatar Funding Ltd. 04/07/2011 0.23 % 249,991 1,000,000 ConocoPhillips Qatar Funding Ltd. 04/07/2011 0.24 % 999,960 1,000,000 ConocoPhillips Qatar Funding Ltd. 04/07/2011 0.24 % 999,960 300,000 John Deere Bank S.A. 04/07/2011 0.25 % 299,987 875,000 John Deere Credit Limited 04/07/2011 0.25 % 874,964 1,500,000 Nordea North America Inc. 04/07/2011 0.27 % 1,499,932 250,000 Nordea North America Inc. 04/07/2011 0.25 % 249,990 1,500,000 Westpac Securities NZ Limited 04/07/2011 0.28 % 1,499,930 1,375,000 General Re Corporation 04/08/2011 0.20 % 1,374,947 150,000 General Re Corporation 04/08/2011 0.25 % 149,993 1,800,000 Prudential Funding, LLC 04/08/2011 0.20 % 1,799,930 300,000 AT&T Inc. 04/12/2011 0.23 % 299,979 525,000 Nordea North America Inc. 04/13/2011 0.23 % 524,960 400,000 American Honda Finance Corporation 04/14/2011 0.24 % 399,966 100,000 Bank of Nova Scotia New York Agency (The) 04/14/2011 0.25 % 99,991 266,000 Bank of Nova Scotia New York Agency (The) 04/14/2011 0.25 % 265,976 1,450,000 BNP Paribas Finance Inc. 04/14/2011 0.21 % 1,449,890 1,000,000 American Honda Finance Corporation 04/18/2011 0.25 % 999,882 1,650,000 Reckitt Benckiser Treasury Services plc 04/18/2011 0.27 % 1,649,789 1,600,000 AT&T Inc. 04/19/2011 0.26 % 1,599,792 1,000,000 John Deere Credit Limited 04/20/2011 0.18 % 999,905 1,025,000 Westpac Securities NZ Limited 04/20/2011 0.25 % 1,024,865 1,475,000 AT&T Inc. 04/25/2011 0.24 % 1,474,764 450,000 Prudential Funding, LLC 04/25/2011 0.21 % 449,937 550,000 Sherwin-Williams Company (The) 04/25/2011 0.23 % 549,916 250,000 Sherwin-Williams Company (The) 04/25/2011 0.23 % 249,962 1,133,000 Franklin Resources, Inc. 04/26/2011 0.18 % 1,132,858 1,225,000 John Deere Bank S.A. 04/26/2011 0.18 % 1,224,847 1,250,000 Prudential plc 04/26/2011 0.32 % 1,249,722 1,525,000 Franklin Resources, Inc. 04/27/2011 0.18 % 1,524,802 475,000 Franklin Resources, Inc. 04/27/2011 0.18 % 474,938 1,000,000 HSBC Finance Corporation 05/02/2011 0.18 % 999,845 1,250,000 Prudential plc 05/04/2011 0.32 % 1,249,633 900,000 Novartis Finance Corporation 05/09/2011 0.26 % 899,748 1,500,000 UBS Finance (Delaware) LLC 05/09/2011 0.25 % 1,499,604 1,000,000 Westpac Banking Corporation 05/10/2011 0.25 % 999,729 1,250,000 ConocoPhillips Qatar Funding Ltd. 05/16/2011 0.22 % 1,249,656 750,000 Sherwin-Williams Company (The) 05/18/2011 0.27 % 749,736 2,300,000 Pepsico, Inc. 05/23/2011 0.16 % 2,299,468 1,075,000 Prudential plc 05/23/2011 0.32 % 1,074,503 100,000 Bank of Nova Scotia New York Agency (The) 05/24/2011 0.25 % 99,963 325,000 Nestle Finance International Ltd. 05/27/2011 0.22 % 324,889 1,750,000 Reckitt Benckiser Treasury Services plc 05/31/2011 0.23 % 1,749,329 1,400,000 Bank of Nova Scotia New York Agency (The) 06/15/2011 0.25 % 1,399,271 250,000 American Honda Finance Corporation 06/17/2011 0.24 % 249,872 1,000,000 Shell International Finance B.V. 07/01/2011 0.21 % 999,469 2,000,000 Shell International Finance B.V. 07/01/2011 0.20 % 1,998,989 400,000 Coca-Cola Company (The) 07/06/2011 0.19 % 399,797 2,500,000 Novartis Securities Investment Ltd. 07/14/2011 0.24 % 2,498,267 700,000 Nordea North America Inc. 07/15/2011 0.27 % 699,449 500,000 Coca-Cola Company (The) 07/26/2011 0.25 % 499,597 500,000 Coca-Cola Company (The) 08/03/2011 0.25 % 499,569 500,000 Australia and New Zealand Banking Group Ltd. 08/10/2011 0.28 % 499,491 875,000 Nestle Capital Corporation 10/14/2011 0.25 % 873,811 250,000 Nestle Capital Corporation 10/14/2011 0.25 % 249,660 1,250,000 Nestle Capital Corporation 10/14/2011 0.26 % 1,248,231 500,000 Nestle Capital Corporation 10/14/2011 0.26 % 499,292 - TOTAL COMMERCIAL PAPER 64,357,004 U.S. GOVERNMENT AND AGENCY SECURITIES 10.20% 500,000 U.S. Treasury Note 08/31/2011 0.17 % 501,578 1,000,000 U.S. Treasury Note 09/30/2011 0.19 % 1,021,015 1,500,000 U.S. Treasury Note 10/31/2011 0.20 % 1,506,455 4,250,000 U.S. Treasury Note 11/15/2011 0.21 % 4,289,311 - TOTAL U.S. GOVERNMENT AND AGENCY SEcURITIES 7,318,359 VARIABLE RATE SECURITY 0.08% 53,368 American Family Financial Services, Inc.(1) 04/01/2011 0.10 % 53,368 TOTAL SECURITY HOLDINGS - 99.97% 71,728,731 Page 1 - OTHER ASSETS, NET OF LIABILITIES - 0.03% 24,924 TOTAL NET ASSETS $71,753,655 (1) Subject to a demand feature as defined by the Securities and Exchange Commission % OF NET ASSETS As of March 31, 2011, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - None $ - - Level 2 - Commercial Paper 64,357,004 U.S. Government and Agency Securities 7,318,359 Variable Rate Security 53,368 Level 3 - Significant Unobservable Inputs - - Total $71,728,731 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/05/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/05/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/05/2011
